IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA , : No. 139 MAL 2018
                               :
             Petitioner        :
                               : Petition for Allowance of Appeal from
                               : the Order of the Superior Court
         v.                    :
                               :
                               :
RYHEEME ROBERT WOOD,           :
                               :
             Respondent        :


                                     ORDER



PER CURIAM

     AND NOW, this 20th day of August, 2018, the Petition for Allowance of Appeal is

DENIED.